           Case 2:20-cv-06591-FMO-SK Document 37 Filed 01/21/21 Page 1 of 3 Page ID #:158
Center For Disability Access                                                                                                                             POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONLY
     CENTER FOR DISABILITY ACCESS
     Raymond G. Ballister, Jr. SBN 111282
     8033 Linda Vista Road Suite 200 San Diego CA 92111

            TELEPHONE NO.:      (858) 375-7385    FAX NO. (Optional): (888) 422-5191

 E–MAIL ADDRESS (Optional):     general@potterhandy.com
      ATTORNEY FOR (Name):      Plaintiff
 CENTRAL      DISTRICT OF CALIFORNIA
   STREET ADDRESS:

       MAILING ADDRESS:

      CITY AND ZIP CODE:

           BRANCH NAME:


      PLAINTIFF/PETITIONER:            Whitaker                                                              CASE NUMBER:

                                                                                                                        2:20-cv-06591-FMO-SK
DEFENDANT/RESPONDENT:                  Nite, LLC et al
                                                                                                            Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.     X       other (specify documents):       SEE ATTACHED LIST OF DOCUMENTS SERVED
3.    a. Party served (specify name of party as shown on documents served):
           Nite, LLC, a California Limited Liability Company
      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  California Secretary of State - (Kanji Montalvo - legal department)
4.    Address where the party was served:
      1500 11th Street 3rd floor Room 390 Sacramento CA – 95814
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date): 12/23/2020                (2) at (time): 2:50 pm
      b.          by substituted service.   On (date):                   at (time):            I left the documents listed in item 2 with or
                  in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city): San Diego                 or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence     stating actions taken first to attempt personal service.
                                                                                                                                                            Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                        Code of Civil Procedure, § 417.10
   Judicial Council of California
                                                        PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
          Case 2:20-cv-06591-FMO-SK Document 37 Filed 01/21/21 Page 2 of 3 Page ID #:159
      PLAINTIFF/PETITIONER:          Whitaker                                                       CASE NUMBER:


                                     Nite, LLC et al                                                           2:20-cv-06591-FMO-SK
DEFENDANT/RESPONDENT:



5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):                                             (2) from (city):
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant. (415.10)
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify):        Nite, LLC, a California Limited Liability Company
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name: Johny Adams
     b. Address: 915 L Street, Unit C, Sacramento, California 95814
     c. Telephone number: (916) 719-9626
     d. The fee for service was: $ 24.20
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.: 1445
                           (iii) County: Sacramento

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:

     Johny Adams
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
         Case 2:20-cv-06591-FMO-SK Document 37 Filed 01/21/21 Page 3 of 3 Page ID #:160
                         Whitaker v. Nite, LLC et al
          Case Name: ________________________________________________

          Case Number: ______________________________________________
                           2:20-cv-06591-FMO-SK


                                             DOCUMENTS SERVED

✔ SUMMONS & PROOF OF SERVICE                                  ECF REGISTRATION INFORMATION HANDOUT
✔ COMPLAINT & CIVIL COVER SHEET                               ORDER SETTING CASE MANAGEMENT CONFERENCE
   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
                                                              NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
   VERIFICATION
                                                              VOLUNTARY EFFICIENT LITIGATIONS STIPULATIONS
   CIVIL CASE COVER SHEET ADDENDUM AND STATEMENT OF
   LOCATION                                                   STIPULATION - EARLY ORGANISATIONAL MEETING

✔ NOTICE TO PARTIES OF COURT – DIRECTED ADR PROGRAM           STIPULATION – DISCOVERY RESOLUTION
✔ CERTIFICATION AND NOTICE OF INTERESTED PARTIES              INFORMAL DISCOVERY CONFERENCE
✔ NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES                STIPULATION AND ORDER – MOTIONS IN LIMINE
   NOTICE TO COUNSEL
                                                          ✔   ADVISORY INFORMATION FOR BUILDING OWNERS AND TENANTS
   ATTENTION: NEW CVIL ACTIONS                                [PER CALIFORNIA CIVIL CODE 55.3(B)(1)(A)]
   DEMAND FOR JURY TRIAL                                      ADVISORY NOTICE TO DEFENDANT [PER CALIFORNIA CIVIL CODE
                                                          ✔   55.54(A)(1)]
✔ NOTICE TO PARTIES: COURT POLICY ON SETTLEMENT
   AND USE OF ALTERNATIVE DISPUTE RESOLUTION (ADR)            NOTICE OF STAY & EARLY EVALUATION CONF OR JOINT INSPECTION (Disability Access
                                                          ✔   Litigation)
   ORDER RE STATUS (PRE TRIAL SCHEDULING) CONFERENCE
   NOTICE OF AVAILABILITY OF A MAJISTRATE JUDGE TO        ✔   DEFENDANT’S APPLICATION FOR STAY & EARLY EVALUATION CONFERENCE PER CIVIL
                                                              CODE 55.54 OR JOINT INSPECTION
   EXERCISE JURISDICTION AND APPEAL INSTRUCTIONS
                                                          ✔   OTHER
   NOTICE OF AVAILABILITY‐VOLUNTARY DISPUTE RESOLUTION
   STIPULATION TO ELECT REFFERAL OF ACTION TO VOLUNTARY       INITIAL STANDING ORDER
   DISPUTE RESOLUTION PROGRAM (VDRP)                          STANDING ORDER RE: ADA ACCESSIBILITY CASES
   ORDER REQUIRING JOINT STATUS REPORT
   ORDER RE FILING REQUIREMENTS
   ORDER SETTING MANDATORY SCHEDULING CONFERENCE
   STANDING ORDER REGARDING CASE MANAGEMENT IN ALL
   CIVIL CASES
   SCHEDULING ORDER FOR CASES ASSERTING DENIAL OF RIGHT
   OF ACCESS UNDER AMERICANS WITH DISABILITIES ACT
   CIVIL MINUTES – GENERAL
   SETTLEMENT CONFERENCE PROCEDURES
   STANDING ORDER FOR ALL JUDGES OF THE NORTHERN
   DISTRICT OF CALFORNIA
   CONSENT TO PROCEED BEFORE A UNITED STATE MAJISTRATE
   JUDGE
